State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 7, 2016                      521809
________________________________

In the Matter of JOSEPH M.
   BELROSE,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

MARY ELLEN BELROSE,
                    Respondent.
________________________________


Calendar Date:   June 3, 2016

Before:   Peters, P.J., Lahtinen, Egan Jr., Rose and Clark, JJ.

                             __________


     Alexandra G. Verrigni, Rexford, for appellant.

     Dana L. Salazar, East Greenbush, for respondent.

      Elena Jaffe Tastensen, Saratoga Springs, attorney for the
children.

                             __________


Clark, J.

      Appeal from an order of the Family Court of Saratoga County
(Jensen, J.), entered September 3, 2015, which sua sponte
dismissed petitioner's application, in a proceeding pursuant to
Family Ct Act article 6, to modify a prior order of custody.

      Petitioner (hereinafter the father) and respondent
(hereinafter the mother) are the divorced parents of two children
(born in 2001 and 2005). Pursuant to a 2014 Family Court order,
the mother had sole legal custody of the children and the parties
shared physical custody on an alternating weekly basis. The
order further provided that the father have full and free access
to the children's educational and medical information, and
                              -2-                521809

directed the mother to sign the appropriate release forms and
keep the father apprised of the children's educational and health
care appointments. Thereafter, the father filed two enforcement
petitions alleging that the mother failed to timely inform him of
certain appointments. In May 2015, upon the parties' agreement,
Family Court modified the prior order to the extent of directing
that the mother apprise the father of the children's educational
and medical appointments via email within 24 hours of their
scheduling. In July 2015, the father filed this modification
petition seeking sole custody of the children. Family Court
dismissed the petition sua sponte, and the father appeals.

      We affirm. A party seeking to modify an existing custodial
arrangement must demonstrate "that 'there has been a change in
circumstances since the prior custody order significant enough to
warrant a review of the issue of custody to ensure the continued
best interests of the children'" (Matter of Harrell v Fox, 137
AD3d 1352, 1354 [2016], quoting Matter of Tyrel v Tyrel, 132 AD3d
1026, 1026 [2015]). While pro se pleadings should be liberally
construed (see Matter of Ford v Baldi, 123 AD3d 1399, 1400
[2014]; Matter of Tod ZZ. v Paula ZZ., 113 AD3d 1005, 1006
[2014]), a petition must "'set forth sufficient facts which, if
established at an evidentiary hearing, could afford a basis for
granting the relief sought'" (Matter of Brennan v Kestner, 124
AD3d 980, 981 [2015], quoting Matter of Schnock v Sexton, 101
AD3d 1437, 1438 [2012]). Where a petitioner "fails to make a
sufficient evidentiary showing to warrant a hearing" (Matter of
Harrell v Fox, 137 AD3d at 1354 [internal quotation marks and
citations omitted]), Family Court may deny a hearing and dismiss
the petition sua sponte (see Matter of Strachan v Gilliam, 129
AD3d 1679, 1679 [2015], lvs dismissed 26 NY3d 994 [2015]; Matter
of Lowe v Bonelli, 129 AD3d 1135, 1137 [2015]).

      We agree with Family Court that the father failed to make
the requisite showing to warrant a hearing. Of the specific acts
alleged in the petition and the attachment thereto, few occurred
after the May 2015 order, and such allegations – namely, that the
mother provided inaccurate or incomplete information on a
Medicaid recertification application, changed a pick-up site on
three occasions and canceled a session of co-parenting counseling
– are insufficient to warrant a hearing (see Matter of Lowe v
                              -3-                  521809

Bonelli, 129 AD3d at 1137; Matter of Taylor v Jackson, 95 AD3d
1604, 1604 [2012]; Matter of Hudson v Eck, 70 AD3d 1261, 1262
[2010]). Therefore, we find no error in Family Court dismissing
the petition without a hearing.

     Peters, P.J., Lahtinen, Egan Jr. and Rose, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court